Title: Editorial Note
From: 
To: 


      The Continental Association and the Bill of Rights of the First Continental Congress turned American against American as never before. Extreme whigs professed that their only goal was to win increased auton­omy for the colonies within the British Empire—a return to the status quo before George Grenville—but they were not always believed by the moderates. Among the latter, some suspected that the extremists were deliberately striving to achieve American independence, while others believed that they were unwittingly leading the colonies into a potentially ruinous war with Great Britain. As a result, in virtually every province men debated the wisdom of extremist leadership, the prudence of the steps taken by the Congress, and the nature of the proper relationship between colonies and mother country. Especially intense in Massachusetts, this debate gave rise to the famous exchange of pseudonymous newspaper letters between John Adams as Novanglus and Daniel Leonard as Massachusettensis.
      Leonard, a prosperous Taunton lawyer, was a good friend of Adams. In old age Adams bitterly recalled that Thomas Hutchinson had “Seduced from my Bosom, three of the most intimate Friends I ever had in my Life, Jonathan Sewall, Samuel Quincy, and Daniel Leonard” (JA to William Tudor, 16 Nov. 1816, LbC, Adams Papers). In 1769 Leonard entered the lower house of the General Court for the first time, where he was to distinguish himself until 1774 as a supporter of the popular party led by Samuel Adams and James Otis, voting for the recall of Governor Bernard and for the letter asking for the dismissal of Chief Justice Peter Oliver and Governor Hutchinson. Like some other partisans of the popular party, however, Leonard turned against it after the Boston Tea Party and became increasingly more favorably disposed toward the Hutchinson administration and the policies of the British government it represented.
      His changed attitude led him to accept an appointment from General Gage in August 1774 as one of 36 mandamus councilors, an act that so enraged the people of Taunton that he was obliged to remove himself and his family to Boston for their safety (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 14:641–644). In Boston, according to a letter written by Leonard in 1779, “he was solicited by several of the principal gentlemen there, to endeavour to trace the discontents of the people to their source, to point out the criminality and ruinous tendency of the opposition to the authority of parliament, and to convince the people of the justice of the measures of Administration” (Leonard to Sir Grey Cooper, 26 June 1779, P.R.O., A. O. 13/74, f.517, DLC Microfilm Copy). Leonard responded to these solicitations by defending the anti-whig position in seventeen letters originally printed in consecutive issues of the Massachusetts Gazette; and the Boston Post-Boy and Advertiser from 12 December 1774 to 3 April 1775.
      Because John Adams quotes only brief excerpts from Leonard’s letters, an account of his main arguments at some length seems warranted. Adams, whose letters will be printed in their entirety, can be dealt with more briefly. Leonard sounded several themes: the practical dangers in the course the whigs were pursuing; the reciprocal relations of protection and subordination that ought to prevail between Britain and the colonies; the  destruction of the Massachusetts constitution coming from the political maneuvers of the whigs; the positive benefits flowing from the mother country; and the inadequacy and inconsistency of whig reasoning on the relationship between Parliament and the colonies. Although there is nothing original in the Massachusettensis letters, they are lucid, sometimes clever in their appeal, and sharp in their thrusts. They are arguments that a skillful lawyer might have addressed to jurymen, playing on their fears and flattering them by exposing the whigs to ridicule. Leonard dismissed out of hand the ponderous legal arguments with which Adams buttressed his conviction that the colonies were not part of the realm. For Leonard, Adams’ citations were nothing but “a huge pile of learning” (3 April 1775). In this encounter at least, Leonard understood better the art of public persuasion. Adams sought to bowl over his opponent with an astonishing display of legal scholarship that might have impressed lawyers but would certainly have left ordinary readers bewildered, exhausted, and finally bored.
      Both men had one thing in common: neither believed that the confrontation shaping up between Britain and America resulted from misunderstandings. Both saw a calculated effort, a drive for power in the colonies, as the root cause. For Leonard, the “bad policy of a popular party” (19 Dec. 1774) had virtually muzzled the press and had undermined the Massachusetts constitution through purges of the Council, so that it could not play its proper role of moderator “between the two extremes of prerogative and privilege” (26 Dec. 1774). But he ignores the multiplicity of offices that selected councilors accumulated, which justified the purges in whig eyes. According to Leonard, whigs are leading the multitude down the path of high treason to secure the independence of the colonies, which he believes is the unacknowledged goal of the whigs. He begs the people to reflect upon the dangers of treason; upon the might of the British, who will surely resort to war to save their colonies; and upon the divisions among Americans and their lack of resources and discipline that will bring destruction in an unequal contest with the mother country (12 Dec. 1774, 23 Jan., 3 April 1775). Leonard reminds his readers of the protection and benefits that Britain has furnished the colonies from the first—of protection against France and Spain that the colonies actively sought in the past and of the bounties and other supports for American crops, benefits that far outweigh the duties paid (13, 20 March 1775).
      Among the terrors of independence, Leonard foresees the vulnerability of the fishing and maritime industries to powerful enemies and the eventual rise of a dictator to quell the divided Americans, exhausted and burdened with war taxes from the struggle with Britain. France and Spain will get back their lost territories, and America will become the Poland of the New World (30 Jan. 1775). Like all conservatives, Leonard feared the risks of drastic change. He chose the settled ways of due subordination to legitimate and recognized authority. He has little to say of liberty. He admits that occasionally in the past real grievances have been redressed when the people have insisted upon their rights, but he asserts that that was not the usual pattern (26 Dec. 1774). As for grievances, he feels that practically all of them can be explained away. The Declaratory Act is not to be read absolutely literally; it does not deliver the colonies bound hand and foot to the tender mercies of Parliament; rather, it asserts Parliament’s right to tax and legislate within the limits of respect for traditional liberties (20 Feb. 1775). The Massachusetts Government Act is necessary to restore the constitutional balance subverted by the whigs, to furnish protection to those who disagree with the popular party. And Leonard finds inexplicable whig hostility to the toleration granted Roman Catholics under the Quebec Act (13 Feb. 1775).
      Parliament’s authority to raise a revenue Leonard bases mainly upon the protection that Britain affords the colonies. He denies any distinction between duties and revenue if the intent is to raise a tax, whether the word revenue is used or not. Through various statutes, Parliament raised revenues long before 1764 (27 Feb. 1775). Only three of his letters deal in any significant way with the theory of empire, with the whole question of Parliament’s relation to the colonies within the meaning of the British constitution. For Leonard, the constitution is the principle of mixed government, the provision for a monarchical, aristocratic, and democratic principle, which gives the best government known to man. “An Englishman glories in being subject to and protected by such a government.” Settlers who go off to a new country remain nonetheless part of the empire. Local assemblies are meant to handle only internal police. The supreme power in a state can have only one locus; in the British case, that center of power is the Parliament, a position taken by Governor Hutchinson in 1773 in his dispute with the House. Parliament’s supremacy was intended and acknowledged from the very beginning of the colonies. To rely solely upon a personal connection with the King, to speak of the “King of Massachusetts” and ignore Parliament, is to set up a King whose prerogatives “have never been defined or limitted” (9, 16 Jan. 1775). Here Leonard is touching upon the very concern of the English whigs, who feared that rejection of Parliamentary authority opened the door to tyranny, for it was Parliament that had defined English liberties.
      Leonard goes on to insist that Ireland, Jersey, and Guernsey are all subject to Parliament, whether they have their own legislative bodies or not, whether they are represented in Parliament or not. To claim exemption from Parliamentary authority makes one an alien, an absurdity on the face of it. The very charter by which Massachusetts sets such great store recognizes a right to tax after a limited number of years, and under English law, taxation can only be by the King in Parliament. To assert that the original charter guarantee of English liberties exempts the colony from taxation because Massachusetts freemen are not represented in Parliament is to make the charter inconsistent in language and therefore wholly void (16 Jan. 1775). The charter of 1691 would have been void as well if it had denied the authority of Parliament, for the Crown cannot “alienate a part of the British dominions, nor impair the supreme power of the empire” (23 Jan. 1775).
      In stating his case, Leonard relies chiefly upon past practice, charter interpretation, citation of statutes, and, perhaps most disconcertingly, the words of James Otis and John Dickinson, whigs who had acknowledged in print the authority of Parliament. None of Leonard’s arguments is supported by delving into arcane legal sources or by critical examination of legal authorities. He does not deign to enter the area of combat that Adams blocks out. Leonard does not refer to Novanglus by name until his letter of February 20, the eleventh in his series, by which time four of Adams’ letters were already in print. Leonard replies to Adams’ claim that the press is really open to all, and he defends governors Shirley and Hutchinson from Adams’ charges of conspiracy (6 March 1775). Beyond that, Leonard contents himself with an occasional gibe. In his last letter, he offers, in true tory style, his own recipe for peace: “We have only to cease contending . . . with the King respecting his prerogatives, and with Great-Britain respecting our subordination; to dismiss our illegal committees, disband our forces, despise the thraldom of arrogant congresses, and submit to constitutional government, to be happy” (3 April 1775).
      Leonard’s letters seem to have given heart to the moderates and pause to some of the extremists in the province. At the beginning of 1775 James Warren complained that “the publications of Massachusettensis are read by the tories with more devotion and Esteem than Holy writt.” Much later John Adams admitted that Massachusettensis “excited great exultation among the tories and many gloomy apprehensions among the whigs” (James Warren to Samuel Adams, 1 Jan. 1775, NN:Samuel Adams Papers; Novanglus and Massachusettensis . . . , Boston, 1819, p. vi). Nor was their impact diminished by the outbreak of armed hostilities between British and American forces at Lexington and Concord in April 1775. For some, this clash seemed to confirm Leonard’s worst forebodings; it may have been responsible for the appearance of numerous pamphlet editions of the Massachusettensis letters in Boston, New York, London, and Dublin in 1775 and 1776 (T. R. Adams, American IndependenceThomas R. Adams, American Independence: The Growth of an Idea. A Bibliographical Study of the American Political Pamphlets Printed Between 1764 and 1776. . ., Providence, R.I., 1965., No. 180 a–g).
      Returning home to Braintree after the dissolution of Massachusetts’ First Provincial Congress on 10 December 1774, John Adams “found the Massachusetts Gazette teeming with political speculations, and Massachusettensis shining like the moon among the lesser stars” (Novanglus and Massachusettensis, p. vi). Almost immediately he concluded that Massachusettensis was none other than his good friend and long-time polemical sparring partner, Jonathan Sewall—an erroneous belief he continued to hold until just a few years before his death. Leonard’s name did not appear publicly as the author until the letters were reprinted in a London edition in 1822.
      Adams’ mistake is the more curious because Massachusettensis had been identified as Leonard by John Trumbull in 1775. In A New Proclamation!by Thomas Gage . . . (Hartford, 1775, p. 3; EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 14526), Trumbull included these lines: “Did not my scribbler general strain hard / My Massachusettensis, L——d.” He carried these lines over into his McFingal, written in the fall of 1775, changing “my scribbler” to “our scribbler” and spelling out Leonard’s name. He also supplied a footnote explaining his allusion (McFingal, Phila., 1775, p. 15–16). Trumbull sent the MS of McFingal to Silas Deane, asking that he reveal the author’s name to no one but John Adams (Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 1:89). After reading the poem, Adams expressed his pleasure to Trumbull, commenting, “It is excellent, and perhaps the more so for being misterious. It wants explanatory Notes as much as Hudibras” (JA to Trumbull, 5 Nov. 1775, NjP:de Coppet Coll.). It is almost inconceivable that Adams did not see the first American edition of McFingal with its footnote on Leonard. Subsequent editions omit Leonard’s name, and it may be that Trumbull came to believe he was mistaken; but Adams’ surprise that Massachusettensis could be other than Sewall and his never mentioning that Leonard’s name had been suggested by his former law clerk remain unexplained.
      As the letters of Massachusettensis began to appear, Adams hoped some whig would come forward to refute them. When no such refutation appeared and the need for one became glaringly evident, he took it upon himself to undertake a reply in thirteen letters written under the signature of Novanglus. The pseudonym was thin cover; his friends and others soon knew who he was, for the learning and the style were unmistakable. The first twelve letters were originally published in the Boston Gazette from 23 January to 17 April 1775, and the last was never published at all, owing to the temporary suspension of printing in Massachusetts after Lexington and Concord (Novanglus and Massachusettensis, p. iv–vii; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:313).
      In his Novanglus letters Adams examines the letters of Massachusettensis with the closest attention, refuting his facts and seizing upon an unwarranted assumption here or a non sequitur there. But the fascination of a legal argument so lays hold of him that he forgets Massachusettensis for long stretches, pausing occasionally to apologize for the thickets he leads his readers through. His thoroughness prevented him from replying directly to any of the arguments Leonard put forth after his first six letters. Essentially Adams is arguing that the American colonies are not part of the realm and are therefore not subject to the authority of Parliament. To prove his point, he recounts at length the historical and legal position of Wales and Ireland. Conquest of these areas did not subject them to Parliament’s authority until special steps were taken to secure the consent of the people concerned; until then, the areas were not part of the realm, but owed fealty to the person of the King (Nos. VIII, X, and XI, below). In his final printed letter Adams describes the feudal condition of Chester and Durham; none of these places can serve as a model for how the American colonies should be treated (No. XII, below). But Americans are willing to allow Parliament to regulate trade, freely consenting to such regulation, as stipulated in the fourth article of the Bill of Rights adopted by the First Continental Congress.
      Adams rejects the notion that Britain is an empire and that the colonies owe obedience to the “imperial crown,” asserting that the British empire is unknown to law and that the “imperial crown” is a fiction of courtiers (No. III, below). Britain is closer to a republic than any other form of government, for Adams defines a republic as “a government of laws, and not of men.” Allegiance from the colonies is owed directly to the person, not the political capacity of the King (No. VII, below). In answer to Massachusettensis, who pointed out that attachment to only the person of the King threatened liberty because Parliament has circumscribed royal prerogatives, Adams insisted that the ultimate source of liberties was the law of nature, that the rights of Englishmen were secured by contract with the King, and that these rights were “sufficiently known.” Colonies that have no charters or contracts are protected by the instructions to their governors, for no law gave the English King absolute powers anywhere (No. VIII, below).
      Parliament’s attempt to collect taxes, however, does not arise from imperfect understanding of the legally and historically defined relation between the King and the colonies. Adams traces back to Governor Shirley a conspiracy to raise taxes that would ultimately free officials in Massachusetts from dependence upon the legislature and reduce the people to a kind of slavery (Nos. I and II, below). With slavery in prospect, Adams sees no reason to fear the might of the British or divisions among Americans (No. III, below). Yet he emphatically denies that Americans are seeking independence (Nos. IV and VIII, below).
      Adams’ view that the colonies were not part of the realm and thus not subject to Parliament’s authority was no new idea for him. Beginning with “A Dissertation on the Canon and the Feudal Law,” he had noted the modified feudalism under which Puritans held their lands. By 1773, when he helped the House of Representatives to prepare its replies to Governor Hutchinson, he had recognized that direct dependence upon the King arising from acceptance of land grants freed Americans from dependence upon Parliament (see Constitutional Debate between Governor Hutchinson and the House, 26 Jan. – 2 March 1773, Nos. 
        
        I and III
       , above). That Americans merely consented to the regulation of trade by Parliament was the language he had drafted for the fourth article of the Bill of Rights of the First Continental Congress (5 Sept. – 26 Oct. 1774, No. IV, note 3, above). What Adams does in the Novanglus letters is to supply more elaborate underpinning from legal authorities and from history for these beliefs.
      The Novanglus letters did not soon obtain the wide reprinting enjoyed by the letters of Massachusettensis. A spot check shows only two New England newspapers reprinting a few of Adams’ letters, while Leonard’s letters were reprinted completely in six editions before the year 1776 was out (Essex Gazette, 14 Feb.–18 April, 2 May 1775; New Hampshire Gazette, 17 March–14 April 1775; T. R. Adams, American IndependenceThomas R. Adams, American Independence: The Growth of an Idea. A Bibliographical Study of the American Political Pamphlets Printed Between 1764 and 1776. . ., Providence, R.I., 1965., No. 180 b–g). John Almon, a radical English bookseller sympathetic to the American cause, in an effort to mobilize English public opinion against the North ministry’s repressive colonial policies, reprinted, without Adams’ knowledge, portions of the second through the sixth letters under the title “History of the Dispute with America; from Its Origin in 1754,” in his Remembrancer, or Impartial Repository of Public Events, London, 1st edn., 1775, p. 24–32, 45–54. Almon eliminated virtually all the matter in these letters pertaining exclusively to Massachusetts provincial politics, concentrating instead on all that related to the crisis between the Bay Colony and the British government. He changed Adams’ references to Massachusettensis to vaguer allusions—to a “ministerial writer” or some comparable variant—and added a few sentences of his own to smooth transitions between sections of the letters. Despite excisions and alterations, Almon is faithful to the substance (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:313; same to Jedidiah Morse, 20 Nov. 1815, LbC, Adams Papers; and to Hezekiah Niles, 25 May 1817, LbC, Adams Papers).
      Adams himself was responsible for the next reprinting in the Revolutionary era, a Dutch translation of the Almon edition published in book form and entitled Geschiedenis van het geschil tusschen Groot-Britannie en Amerika, zedert deszelfs oorsprong, in den jaare 1754, tot op den tegenwoordigen tijd. Door . . . John Adams, Amsterdam, 1782. The preface of this volume, which describes the scope of the whole Novanglus series, was probably written by Adams for translation into Dutch or composed by a citizen of the United Provinces on the basis of information supplied by Adams. The book also contains two “Letters from a Gentleman in the Province of Massachusetts, to his Friend in London,” 21 January, 10 February 1775, which complement the arguments of Novanglus, which Almon initially published as anonymous letters, and which are here ascribed to Adams for the first time (Remembrancer, 1:10–11). Although Adams obviously arranged for the printing of this work for the general purpose of inducing the Dutch government to favor the American cause, his surviving papers make no reference to it and thus give no hint of more specific motives.
      The last edition of the Novanglus letters to appear while Adams was in public life was a pamphlet printed by John Stockdale under the title History of the Dispute with America; from Its Origin in 1754 . . . By John Adams, Esq., London, 1784. Stockdale had once worked as a porter for John Almon, and, as can be surmised from the title, his pamphlet was merely a reprint of Almon’s edition. Adams had nothing to do with the Stockdale effort, nor is there a ready explanation for the decision to issue it. The reprinting, however, provided an anonymous English reviewer, who seemed well disposed to America, with an opportunity of denigrating Adams’ efforts as a polemicist:
      
       
        
          The conduct of Barnard and Hutchinson is treated with great freedom and asperity; nor is the indignant Author less sparing of the characters of some eminent statesmen in England, under whose influence they projected and pursued the inauspicious system of American taxation. Mr. Adams foretold the consequence of obstinately adhering to it; and the event hath too well verified his predictions. They were, however, PREDICTIONS WHICH REQUIRED NO INSPIRATION  (The Monthly Review, 70:477–478 [London, 1784]).
        
       
       
      
      Over three decades passed before a new edition of the Novanglus letters was printed. In 1818 Abraham Hews Jr. and Sylvester Goss, inspired by the burst of nationalist fervor which swept across the country in the aftermath of the War of 1812, conceived the idea of reproducing the Novanglus and Massachusettensis letters together in a single book. The two Boston printers obtained from Adams, who at the time was busily exhorting his younger countrymen to apply themselves to the task of writing accurate histories of the American Revolution, consent to publish his side of the correspondence. The end result was Novanglus and Massachusettensis; or Political Essays, Published in the Years 1774 and 1775, on the Principal Points of Controversy, between Great Britain and Her Colonies . . . , Boston, 1819. In addition to the letters, which Hews and Goss reprinted directly from the original newspapers with minor changes in punctuation, this volume also contains a preface and an appendix by Adams. The preface, wrongly identifying Jonathan Sewall as Adams’ antagonist, describes the relationship between the two men and their last meeting. The appendix contains letters, published as well as unpublished, from Adams to William Tudor, William Wirt, and Hezekiah Niles, describing the opening stages of the American Revolution.
      One unanticipated but not unwelcome consequence of the publication of this book was that it helped to goad Daniel Leonard, then living in London after his retirement as chief justice of Bermuda, to come forward and admit openly to being the real author of the Massachusettensis letters, thereby freeing Adams of a misapprehension he had labored under for many years (Adams to Abraham Holmes, 14 Oct. 1821, LbC, Adams Papers). Since no record of an edition of the Massachusettensis letters for 1821 has been found, it is not clear how Adams knew in 1821 about Judge Chipman’s affadavit certifying Leonard’s authorship, which appears in the 1822 edition and is dated 20 August 1822 (Massachusettensis; or A Series of Letters Published under that Signature in the Years 1774 & 1775 . . . , London, 1822, p. v–vii).
      Since the death of John Adams in 1826, only two other editions of the Novanglus letters have appeared in print. Charles Francis Adams was responsible for the first of these (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 4:3–177), Bernard Mason for the second (The American Colonial Crisis: The Daniel Leonard-John Adams Letters to the Press, 1774–1775, N.Y., 1972). The former reprints all the letters which were published in the Boston Gazette, although it is uncertain whether the text is based on the Gazette or the 1819 edition of Novanglus (D/CFA/20, Nov. 1850–Jan. 1851). What is indisputable, however, is that editor Adams modernized the letters to some extent by correcting misspelled words, altering the tenses of some verbs, and rearranging whole paragraphs. Moreover, he removed from the text of the letters and placed in footnotes at the bottom of appropriate pages, references to John Adams’ citations of legal and historical works. Consequently, the reader is often unsure whether footnotes give John Adams’ citations or identifications of sources made by Charles Francis Adams. Finally, the editor, without distorting the original meaning, sometimes silently changed his grandfather’s wording to give it more polish. In contrast, Mason’s reprinting of selections from the Novanglus letters and those of Massachusettensis are faithful to the originals. Mason is the first to print, if only in part, Adams’ thirteenth letter. He also provides a perceptive introduction.
      The present edition presents in full all thirteen Novanglus letters. Since none of the twelve published letters survives in manuscript, they are reprinted here from the Boston Gazette. The thirteenth is a composite made from Adams’ draft supplemented by two contemporary copies made by Judge William Cushing. Although each of the letters has been treated generally in accordance with the textual principles set forth in the first volume of this series, certain differences in treatment are worth noting. Because the source for the published letters is the same, their notes omit the usual descriptive note. Each letter is numbered consecutively, with a roman numeral, without accompanying table of contents. The date for each is that of publication. Unfamiliar Latin phrases and passages whose meaning is essential for understanding the argument are translated in footnotes at the bottom of appropriate pages rather than in the notes at the end of documents. The location in the Massachusettensis letters of Adams’ paraphrases and quotations from them will not be noted; and, if the quotations are not verbatim, they will not be corrected unless the original sense has been altered. In a few instances, punctuation has been changed to prevent misreading.
     